Citation Nr: 1627390	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-44 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for gastroesophageal reflux disease. 

3.  Entitlement to higher ratings for asthma, currently rated as 30 percent prior to September 14, 2010 and as 60 percent disabling from that date.  

4.  Entitlement to a higher rating than 40 percent for lumbar spine intervertebral disc syndrome with degenerative disc disease and arthritis.
  
5.  Entitlement to higher ratings for right lower extremity sciatic nerve impairment, currently unrated prior to July 13, 2010 and rated as 20 percent disabling from that date.  

6.  Entitlement to higher ratings for left lower extremity sciatic nerve impairment, currently rated as 10 percent disabling from July 1, 2009 to February 1, 2012 and as 20 percent disabling from that date.  

7.  Entitlement to a compensable rating for bilateral foot sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to August 1977. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) following November 2009, June 2010, and April 2012 rating decisions by it and/or the Huntington, West Virginia RO.  

On July 1, 2009, the Veteran applied for, among other things, service connection for asthma and an increased rating for his service-connected low back disability.  The November 2009 rating decision denied service connection for tinnitus and gastroesophageal reflux disease, granted a 10 percent rating for left lower extremity sciatic nerve impairment from July 1, 2009, and continued the 40 percent rating for the service-connected low back disability.  

The June 2010 rating decision granted service connection for asthma and assigned a 30 percent rating from July 1, 2009, and granted service connection for bilateral foot sprain and assigned a noncompensable rating from July 1, 2009.  The April 2012 rating decision assigned a 20 percent rating for right lower extremity sciatic nerve impairment from July 13, 2010.  The April 2012 rating decision increased the rating for asthma from 30 percent to 60 percent, effective from September 14, 2010.  

In April 2016, the Veteran presented testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing has been associated with the claims file.  At the time of the hearing, the Veteran indicated that he was waiving RO consideration of additional evidence being submitted.  

As noted, in July 2009, the Veteran applied for an increased rating for his service-connected low back disability.  The ratings to be assigned for the Veteran's right and left lower extremity sciatic nerve impairment are deemed to be part and parcel of the Veteran's appeal for a higher rating for his service-connected low back disability, as the sciatic nerve impairment is a manifestation of the Veteran's service-connected low back disability.  When the Veteran disagreed with the amount of compensation awarded for his low back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected low back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, a regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the service-connected low back disorder.  The award of the separate ratings for the left and right lower extremity sciatic nerve impairments could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the November 2009 rating decision rating for the low back disability.  Thus, the issues before the Board include the initial ratings for right and left lower extremity sciatic nerve impairment from July 1, 2009, with consideration of the period prior to the July 13, 2010 effective date assigned by the RO for the right lower extremity sciatic nerve impairment.  

The issues of entitlement to service connection for gastroesophageal reflux disease as well as higher ratings for asthma, low back disability with bilateral sciatic nerve impairment, and bilateral foot sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

On more than one occasion in 2016, the Veteran has made reference to clothing allowance matters, and in May 2016, he submitted a VA Form 10-8678, Application for Annual Clothing Allowance.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

Any current tinnitus disorder was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's tinnitus claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  While the Veteran testified in April 2016 that he has tinnitus now as a result of in-service headphone use, he also alleges in conjunction with this that he has had continuity of tinnitus which started in service and continued ever since service, due to such headphone use.  The Board finds that any medical opinion relating his current tinnitus to service based on the allegations he has made would be undermined by the facts, as shown below, indicating that tinnitus was not present in service and has not been present ever since service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, a VA examination is not necessary for this claim.  38 C.F.R. § 3.159(c)(4). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  Tinnitus is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Service treatment records detail treatment for a number of medical problems on numerous occasions, but are silent for reference to tinnitus, and on service medical board examination in March 1977, the Veteran denied having or having had ear trouble and his ears were grossly and audiometrically normal.  On service examination in July 1977, no abnormalities were reported, and the Veteran's ears were normal.  

In August 1977, the Veteran claimed service connection for a back injury without claiming service connection for tinnitus.  1977 and 1978 medical records show treatment for back problems with no mention of tinnitus.  In April 1979, the Veteran claimed that his back was worse, without mentioning tinnitus.  In 1980, he claimed for VA education benefits.  In 1980, 1982, 1983, 1985, and/or 1986, he wrote VA in furtherance of benefits concerning back problems, dependents, and/or education.  A 1982 VA examination report makes no mention of tinnitus.  In 1995, 2000, 2003, and 2007, he wrote VA about dependents and/or education benefits.  

In July 2009, the Veteran claimed service connection for tinnitus and referred to his service treatment records, which he stated clearly reflected that he incurred it coincidental to or as a result of his service.  Numerous medical records detailing numerous medical problems are of record from over the years since service, including since July 2009, and they make no mention of tinnitus.  

Based on the evidence, the Board finds that service connection is not warranted for any tinnitus which is actually present.  The Veteran's service treatment records are silent for reference to it, he denied having or having had ear trouble on service medical board examination in March 1977, was normal on service examinations then and in July 1977, and the record is silent for reference to tinnitus for years post-service, while the Veteran took advantage of and took action in furtherance of other VA benefits.  While he now claims, as reflected by his April 2016 testimony, that he made complaints to his chain of command about tinnitus in service, and that it has continued ever since service, this is undermined by his denial of past or present ear trouble on service medical board examination in March 1977, the normal examination at that time and in July 1977, his prosecution of other VA benefits for years without claiming service connection for tinnitus, and the lack of any medical records showing it, while they cover a host of other medical problems.  In light of the evidence, the Board finds that any current tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to service.   

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for tinnitus is denied. 

REMAND

For each of the claims being remanded, action is necessary pursuant to 38 C.F.R. § 3.159.  

The Veteran appeals the denial of service connection for gastroesophageal reflux disease.  Service treatment records are silent for reference to it and it is not shown until years post-service.  At the April 2016 hearing, it was argued that the Veteran had been denied service connection for gastroesophageal reflux disease on a direct basis, but that he has been taking naproxen for pain for over 20 years for his service-connected low back disability, and that his gastroenterologist has told him that his gastroesophageal reflux disease could be related to medication use.  In light of the evidence, the Board finds that a VA examination is necessary.

At the April 2016 hearing, the Veteran indicated that his asthma had become worse since last VA examination in March 2012 and his representative indicated that he is now on the highest prescription of cortisone that he can take for it.  In light of these allegations, another VA examination is necessary.  

Furthermore, the Veteran testified that he sees Dr. Golesorkhi for current treatment.  There are summaries of treatment from Dr. Golesorkhi and Dr. Zhang of record, but no treatment record.  As the actual treatment records may contain additional relevant information, medical records of treatment which he has received from Dr. Golesorkhi and Dr. Zhang and any other health care providers for the disabilities at issue should be obtained on remand.  The Board notes that there has been VA treatment, and so any additional relevant VA medical records should be sought.  

The Veteran has appealed for a compensable rating for lumbar spine intervertebral disc syndrome, degenerative disc disease, and arthritis, with bilateral lower extremity sciatic nerve impairment.  The most recent VA examination for it was in May 2012, and the Veteran testified in April 2016 that his low back has become worse since then and requires bedrest and treatment.  A private DBQ report from Dr. Zhang from November 2015 has been submitted, but the record suggests that she and/or Dr. Golesorkhi may have actual treatment records as well which may be helpful to the claim.  Given the Veteran's assertions that his back disability is worse since the last VA examination and the need to obtain relevant records, another VA examination for is needed.

The same applies to the bilateral foot sprain.  The most recent VA examination for it was in May 2012and the Veteran testified in April 2016 that his feet are painful and have become significantly worse since then.  In light of the above, the Board finds that another VA examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain relevant actual medical records of treatment which are not of record, including all clinical records of treatment from Dr. Golesorkhi and Dr. Zhang, and any additional VA medical records.  

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected asthma disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected asthma.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.    

3.  Schedule the Veteran for appropriate VA examinations to determine the nature, extent, and severity of his service-connected lumbar spine intervertebral disc syndrome with degenerative disc disease, arthritis, and right and left lower extremity sciatic nerve impairment.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the lumbar spine intervertebral disc syndrome with degenerative disc disease and arthritis, including any right and left lower extremity sciatic nerve impairment resulting therefrom.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected bilateral foot sprain.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected bilateral foot sprain.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The RO should consider the rating to be assigned for the bilateral lower extremity sciatic nerve impairment for the entire appeal period, from July 2009.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


